DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 4/27/2022. Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claim 1-8 in the reply filed on 4/27/2022 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully notes claims 4 and 5 of Group I. Applicant respectfully submits that claims 4 and 5 recite similar subject matter as claims 9 and 16 of Group II, and, therefore, respectfully submit that examination of both Groups will not present an undue burden” (Arguments p.6, ¶6). This is found persuasive. The restriction requirement between inventions Group I and II, as set forth in the Office action mailed on 3/17/2022, is hereby withdrawn. Examiner suggests to include content from claims 4 and 5 to claim 1 to expedite the prosecution.

Examiner’s Notes
The examiner has noted significant issues infra in the pending claim under 35 U.S.C. 112(2)/112(b). Presently, the pending claim does not adequately reflect what the disclosed invention is. In light of the precedence set forth in In re Aoyama, 656 F.3d 1293, 1300 (Fed. Cir. 2011), In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the examiner applies cited art in accordance with a position as best understood in the context of the claim and the invention as a whole for claim 1 for compact prosecution. Such interpretations of the claim versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth infra. Claim 2-20 will be examined over prior art once the indefiniteness rejections are addressed and claim languages are clarified to particularly point out and distinctly claim the subject matter.

While the examiner has attempted to identify as many issues under 35 U.S.C. 112, the examiner notes that other issues may exist and that the claim should be thoroughly reviewed for any other issues not inclusive of the examiner's claim rejections to advance prosecution.

Drawings
The drawings are objected to because:
In Fig. 6, arrow for line above “block 610” is missing.
In Fig. 6, lines/arrows between “block 606/613/622/628” are confusing. Current illustration is difficult to comprehend any order/relationship between these steps. Appropriate correction is required.


    PNG
    media_image1.png
    796
    621
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“means to receive a key change request from a host device”, 
“means to fetch all commands for which a doorbell has been rung”,
“means to take a doorbell snapshot“,
“means to update the doorbell snapshot”,
“means to update a doorbell database”,
“means to store a key in a control path portion of the controller” in claim 16-20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The written description discloses that the corresponding structure can be “a controller“ by reciting “a controller coupled to the memory device, wherein the controller comprises a control path portion, a data path portion, and an admin key management portion, wherein the controller is configured to perform the following in the admin key management portion: receive a request to change a key in a key database; fetch all commands for which a doorbell has been rung; and update the key database after fetching all commands for which the doorbell has been rung. The controller is further configured to perform the following in the admin key management portion: deliver the updated key database to the control path portion. The controller is further configured to perform the following in the admin key management portion: take a snapshot of the doorbell. The controller is further configured to perform the following in the control path portion: copy the key pointed to by a key index to a secured command context. The controller is further configured to update the doorbell snapshot in the admin key management portion based upon copying the key pointed to by the key index to the secured command context. The controller is further configured to update a doorbell database in the control path portion based upon the updated doorbell snapshot from the admin key management portion” (¶44); therefore, the claims are definite and are not rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:

Claim 2 and 4-20 recite the limitation "doorbell", “doorbell database”, “doorbell snapshot”, and “doorbell has been rung”,
Need to clearly define what are "doorbell", “doorbell database” and “doorbell has been rung” to particularly point out and distinctly claim the subject matter to avoid being indefinite.
Claims recite “take a snapshot of the doorbell” and “update the doorbell snapshot”; however, specification discloses “To implement the key management, a snapshot of the doorbell database is taken” (¶6). Need to clarify “snapshot” belonging to “doorbell” or “doorbell database”.
Fix all related insufficient antecedent basis after resolving issues in the above two steps.

Claim 1-8 and 20 recite “key storage”, claim 5-7 and 9-15 recite “key database”, whereas claim 5-7 recite both. Please clarify if these two terms are the same (should use only one for consistency) or different (should point out the distinction and point out which one being updated).

Claim 1 recite “receive a key for encryption/decryption from a secured command context, wherein the secured command context is distinct from a key storage”, without pointing out how these two terms are related to the aforementioned “memory device” or “controller”.

Claim 1 recite “decrypt or encrypt data using the key; and deliver the data to a host device.” It is not clear if the data being delivered is data “before’ or “after” the decryption/encryption.

Claim 2 recites the limitation "receive a notification that a host device has placed a command in a command queue;“ There is insufficient antecedent basis for this term “a host device” in the claim. It is not clear “host device” is the same or not compared to “host device” in claim 1.

Claim 3 recites the limitation "copy a key pointed to by the key index to a secured command context;“ There is insufficient antecedent basis for this term “a key” in the claim. Please refer to claim 6, and 12-13 for comparison. In addition, there is insufficient antecedent basis for this term “a secured command context” in the claim. It is not clear “secured command context” is the same or not compared to “secured command context” in claim 1.

Claim 3 recites the limitation "read data corresponding to the command from the memory device.“ There is insufficient antecedent basis for this term “the command” in the claim.

Claim 4 recites the limitation "receive an indication from the host device to change a key;“ There is insufficient antecedent basis for this term “a key” in the claim.

Claim 6 recites the limitation "wherein the controller is further configured to copy the key pointed to by a key index to a secured command context.“ There is insufficient antecedent basis for this term “a secured command context” in the claim. It is not clear “secured command context” is the same or not compared to “secured command context” in claim 1.

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osaki (US 20080260159 A1).

Regarding claim 1, Osaki teaches a data storage device, comprising:
a memory device; and ([0043] The memory 220)
a controller coupled to the memory device, wherein the controller is configured to: ([0043] the data processing module 212 of the host computer system 20 is implemented through operation of the CPU 210 in accordance with the OS 282 using the memory 220. Also, in the present embodiment, the host encryption controller 214 of the host computer system 20 is implemented through operation of the CPU 210 in accordance with the OS 282 using the memory 220;)
receive a key for encryption/decryption from a secured command context [rekey command transmission unit], wherein the secured command context is distinct from a key storage [volume key data memory]; ([0009] the host encryption controller includes: a rekey command transmission unit that, when the rekeying unit changes the key data stored in the host key data memory to second key data, transmits to the volume management controller a rekey command containing the first and second key data; and the volume management controller includes: a rekey command reception unit that receives the rekey command transmitted by the rekey command transmission unit; a volume key data memory for storing the first and second key data contained in the rekey command received by the rekey command reception unit;)
decrypt or encrypt data using the key; and ([0009] a conversion read unit that, when the rekey command reception unit receives the transmitted rekey command, reads out data encrypted with the first key data from an original block address in the volume; a conversion decryption unit that, using the first key data stored in the volume key data memory, decrypts the data read out by the conversion read unit; a conversion encryption unit that, using the second key data stored in the volume key data memory, encrypts the data decrypted by the conversion decryption unit;)
deliver the data to a host device. ([0009] a conversion write unit that writes the data encrypted with the second key data by the conversion encryption unit, to the original block address.) Osaki also discloses decrypting and delivering the data by reciting “the host encryption controller 214, using the key data held in the host encryption controller 214, decrypts the encrypted data included in the read response (Step S2250). The host encryption controller 214 then delivers to the data processing module 212 a Read Done response that includes the plain data decrypted from the encrypted data that was included in the read response (Step S2260)” (¶55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9679165 B2, "Encryption/decryption for data storage system with snapshot capability", by Pittelko, teaches managing access to encrypted data of a data storage system storing snapshot data, a snapshot providing a previous point-in-time copy of data in a volume of the data storage system, wherein the data storage system utilizes changing encryption keys for write data. For each snapshot, the method stores at least one decryption key identifier for each decryption key corresponding to an encryption key utilized to encrypt data written to a volume since a previous snapshot was committed to disk, and associates the at least one decryption key identifier with the snapshot. A key table associating decryption key identifiers with corresponding decryption keys is provided, and based on the key table and the at least one decryption key identifier associated with the snapshot, one or more decryption keys required for accessing encrypted data associated with the snapshot are determined. Decryption key identifiers may be stored in snapshot metadata.
US 20150310221 A1, "Method and apparatus to rotate data encryption keys in databases with no down time", by Lietz, teaches a database including a first instance and a second instance. The first and second instances of the database are encrypted with a first encryption key and have content that is synchronized. Database queries from a user computing device are directed to the first instance of the database. A third instance of the database is created from one of the existing two instances of the database. The third instance is decrypted from the first encryption key and is encrypted with a second encryption key. Database queries from the user computing device are redirected from the first instance of the database to the third instance of the database without interrupting service to the user computing device. The process is repeated by creating additional instances of the database, encrypting the additional instances with new encryption keys, and by redirecting database queries to the additional instances of the database.
US 8250376 B2, "Method and apparatus for cryptographic conversion in a data storage system", by Osaki, teaches that when data is encrypted and stored for a long time, encryption key(s) and/or algorithm(s) should be updated so as not to be compromised due to malicious attack. To that end, stored encrypted data is converted in the storage system with new set of cryptographic criteria. During this process, read and write requests can be serviced.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493